United States Court of Appeals
                                                              Fifth Circuit
                                                           F I L E D
                 UNITED STATES COURT OF APPEALS
                          FIFTH CIRCUIT                      June 2, 2006

                                                       Charles R. Fulbruge III
                                                               Clerk
                           No. 05-10464
                         Summary Calendar


                         FAUSTINO RAMOS,

                                             Petitioner-Appellant,

                              versus

 DEPARTMENT OF HOMELAND SECURITY BUREAU OF IMMIGRATION & CUSTOMS
ENFORCEMENT DALLAS TX; U.S. ATTORNEY FOR THE NORTHERN DISTRICT OF
 TEXAS, DALLAS DIVISION; U.S. ATTORNEY GENERAL, WASHINGTON, D.C.,

                                            Respondents-Appellees.


           Appeal from the United States District Court
                for the Northern District of Texas
                           (3:05-CV-476)


Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Faustino Ramos appeals the denial of a temporary restraining

order (TRO), seeking to enjoin the Department of Homeland Security,

Bureau of Immigration and Customs Enforcement, from detaining him

and removing him from the United States pending a decision on his

adjustment-of-status application.   Although his notice of appeal

states he is also appealing the denial of his petition for a writ




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
of habeas corpus under 28 U.S.C. § 2241, the district court did not

rule on that petition. Therefore, only the TRO-denial is at issue.

     We lack jurisdiction over a TRO-denial because the ruling does

not qualify as an “injunction” under 28 U.S.C. § 1292(a)(1).

Faulder v. Johnson, 178 F.3d 741, 742 (5th Cir.) (“[I]t is well

settled that this court has no appellate jurisdiction over the

denial of an application for a temporary restraining order”.)

(citing In re Lieb, 915 F.2d 180, 183 (5th Cir. 1990)), cert.

denied, 527 U.S. 1018 (1999).       On the other hand, the denial of a

preliminary injunction is ordinarily appealable immediately.                 See

Lakedreams   v.    Taylor,   932   F.2d   1103,    1107   (5th    Cir.    1991).

Construing   the    district   court’s     order    as    the    denial    of   a

preliminary injunction, appealable under 28 U.S.C. § 1292(a), the

motion was properly denied.        See United States v. Wood, 295 F.2d

772, 778 (5th Cir. 1961) (construing the denial of a TRO as a final

order for appealability purposes in order to preserve determination

of the parties’ substantial rights), cert. denied, 369 U.S. 850

(1962).

     An injunction-denial will be reversed only on showing the

district court abused its discretion.              Lakedreams, 932 F.2d at

1107.   As the district court reasoned in denying relief, Ramos did

not show a substantial threat that failure to enjoin his detention

would result in irreparable injury.        Nor did he show a substantial

likelihood of success on the merits of his claim, brought under 28


                                     2
U.S.C. § 2241, challenging his detention and removal as unlawful.

Cf.   Cardoso   v.   Reno,   216   F.3d   512,   516-17   (5th   Cir.   2000)

(affirming dismissal of action for lack of jurisdiction under 8

U.S.C. § 1252(g) by plaintiff subject to removal order and seeking

adjustment of status to avoid removal order).

                                                             AFFIRMED




                                      3